Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 3, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  151800(37)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  CLAM LAKE TOWNSHIP and HARING                                                                                      Justices
  CHARTER TOWNSHIP,
           Appellants,
  v                                                                SC: 151800
                                                                   COA: 325350
                                                                   Wexford CC: 2014-025391-AA
  DEPARTMENT OF LICENSING AND
  REGULATORY AFFAIRS / STATE
  BOUNDARY COMMISSION, TERIDEE LLC,
  and CITY OF CADILLAC,
             Appellees.

  _________________________________________/

        On order of the Court, the motion for stay is considered, and it is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 3, 2016
         s0531
                                                                              Clerk